DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 2–5, 7–19, and 21 are pending for examination in Applicant’s reply filed on 06/27/2022.  Claims 1, 6 and 20 are cancelled.


Examiner’s Remarks
3.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations
4.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
5.	(A)	Kawato, US 2009/0210527 A1.
	(B)	Smith et al., US 2016/0379180 A1 (“Smith”).


Notice re prior art available under both pre-AIA  and AIA 
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
7.	Claims 11, 14–16, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Kawato in view of (B) Smith.
See “References Cited” section, above, for full citations of references.

8.	Regarding claim 11, (A) Kawato teaches/suggests the invention substantially as claimed, including:

	“A non-transitory computer-readable medium comprising computer executable instructions that assign and place workloads, including a first workload and a second workload, in a computing cluster of computing nodes including first and second computing nodes, wherein the computer executable instructions when executed cause a system to:”
(¶ 10: an allocation rule table for storing a score for each of combinations of types of virtual machines, the score indicating appropriateness of a condition that the combination of types of virtual machines is to be allocated to the same server device; and a virtual machine allocation determination unit for selecting one or more server devices to which a new virtual machine can be allocated;
¶ 219: program is stored in a computer-readable storage medium);

“identify a functional relationship between the first workload and the second workload”
(Fig. 7 and ¶¶ 95–104: VM allocation rule generation unit 12 computes a score to be assigned to the service pair (a, b) by using the load patterns and the communication patterns of the services a and b;
Fig. 9 and ¶ 125: at Step S134, the VM allocation determination unit 13 selects a server device 3 having the highest score computed in Step S133 as an allocation target for the new service);

“determine that the functional relationship specifies that a performance of the first workload is dependent upon a performance of the second workload”
(Fig. 7 and ¶¶ 95–104: VM allocation rule generation unit 12 computes a score to be assigned to the service pair (a, b) by using the load patterns and the communication patterns of the services a and b;
See Fig. 6, and ¶ 93, a “shopping service” communicating with “product information DB (Database),” a “billing service,” and an “access log.”
the Examiner notes: a shopping service communicating with a database and log (services) implies that the executions or performances of these services are interdependent, e.g. shopping service relies upon or uses the product information database to access or update the information stored thereon).

“determine that the second computing node is a faster computing node than the first computing node”
(¶ 101, A lower score is assigned to a pair of services that more use the same type of hardware resources (e.g., a CPU usage ratio). This is because, if such a pair of services is allocated to the same server device, then resource conflicts frequently occur;
the Examiner notes: a server device with low CPU usage ratio (50%) and shared by fewer competing services may be deemed a “faster computing node” due to fewer resource conflicts, as compared to another server device with higher CPU usage ratio (80%). See Kawato’s example illustrated in ¶ 109–119;
it would have been obvious to an ordinary artisan to preferentially select for VM allocation a server device with a lower CPU usage ratio (thus higher free CPU ratio) to minimize additional resource conflicts); and

“in response to determining that the performance of the first workload is dependent upon the performance of the second workload and determining that the second computing node is the faster computing node than the first computing node: assign the first workload to the first computing node to produce a first assignment, assign the second workload to the second computing node that is the faster computing node to produce a second assignment”
(Fig. 7 and ¶¶ 95–104: VM allocation rule generation unit 12 computes a score to be assigned to the service pair (a, b) by using the load patterns and the communication patterns of the services a and b;
Fig. 9 and ¶ 125: at Step S134, the VM allocation determination unit 13 selects a server device 3 having the highest score computed in Step S133 as an allocation target for the new service); and

“placing the first workload in the first computing node and placing the second workload in the second computing node based on the first and second assignments”

(¶ 126, that the VM allocation determination unit requests the server agent of the server device selected in step 134 to start a virtual machine for operating the new service;
¶ 106: The VM allocation determination unit 13 has a function of receiving an input of information on a service to be executed on a new virtual machine (the type of service, hardware resources to be used, and the like) from the management terminal 2 and of generating a virtual machine 33 necessary for the service on an optimum server device 3).

Kawato does not explicitly teach “wherein the first assignment and the second assignment favor an assignment of the second workload to the faster computing node due to the performance of the first workload being dependent upon the performance of the second workload.”

(B) Smith however teaches/suggests:
“wherein the first assignment and the second assignment favor an assignment of the second workload to the faster computing node due to the performance of the first workload being dependent upon the performance of the second workload”
(¶ 86: if certain nodes and/or pathways through the process flow of the system are determined to be slow and/or fast, then the system may automatically re-route some transaction files to be processed via faster nodes and/or pathways).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smith with those of Kawato to preferentially or proactively assign a service node to a faster server device as part of a transactional processing system. The motivation or advantage to do so is to minimize or avoid processing bottlenecks in the flow of transactions.


9.	Regarding claim 14, Kawato teaches/suggests:
“wherein: the first assignment and the second assignment are based on a set of heuristic rules with at least one heuristic rule of the set of heuristic rules addressing at least one functional relationship between the first workload and the second workload”
(¶¶ 100–103: VM allocation rule generation unit 12 computes a score by applying a function called a “score generation function” ... to compute a higher score in a case of less resource conflicts and more communications with each other).

10.	Regarding claim 15, Kawato teaches/suggests:
“wherein: the first assignment and the second assignment are based on a set of scores with each score of the set of scores addressing at least one functional relationship between the first workload and the second workload”
(¶¶ 100–103: VM allocation rule generation unit 12 computes a score by applying a function called a “score generation function” .... As a pair of services has a larger degree of interaction, a higher score is assigned to that service pair).

11.	Regarding claim 21, Kawato teaches/suggests:
“wherein the determining that the second computing node is the faster computing node than the first computing node is based on first computing node information of the first computing node and second computing node information of the second computing node, and wherein each of the first computing node information and the second computing node information includes one or more of performance information and resource information of a corresponding computing node of the first computing node and the second computing node”
(Figs. 5 and 6; ¶ 93: a specific example of the service information. In this example, there is stored information including average/maximum CPU usage ratios, average/maximum memory usages).



12.	Regarding claims 16 and 19, they are the corresponding system claims reciting similar limitations of commensurate scope as the computer program product of claims 11 and 14, respectively. Therefore, they are rejected on the same basis as claims 11 and 14 above, and further including the following:

Kawato teaches/suggests: “a processor; and a non-transitory storage medium storing instructions executable on the processor”
(claim 54: A program for allowing a computer connected to a plurality of server devices via a network to perform).


Allowable Subject Matter
13.	Claims 1–5 and 7–10 are allowed.

	Claims 12–13 and 17–18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
14.	Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the newly applied teachings or references being used in the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
September 23, 2022